DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 3-8, 10 and 15-24 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 1 recites the limitation “after … thinning the back side surface of the first substrate, injecting a dielectric material into the cavity so as to encapsulate the at least one first die.” However, there is no support within the originally filed specification or drawings for this limitation. Examiner notes that claim 1 set forth “the cavity having a floor defining a front side surface” of the first substrate. Thus, looking to FIG. 5 for example, the “back side surface” of the first substrate 10 is shown as numeral 30 and represents the bottom of the substrate. There is before the dielectric is injected into the cavity. FIG. 6 clearly shows the injecting occurring before the back side is thinned, and there is no other drawings or portions of the specification that suggest the opposite order. For this reason, the claim is rejected for containing new matter. Claims 3-8, 10 and 15-24 are rejected due to their dependence on claim 1. 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3, 9 and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 recites the limitations related to the processing of the top surface of the at least one first die. However, claim 3 sets forth the method as “further comprising” these steps. Thus, within the context of the claim it is unclear as to whether Applicant is intending for these limitations to modify the “processing” step set forth in claim 1, or if Applicant is introducing completely new process steps. Under the broadest reasonable interpretation, the claim will be interpreted as modifying and limiting the “processing” step of claim 1.
Claim 3 further recites the limitation “grinding … the top surface of the first substrate.” However, claim 3 depends from claim 1 which defines the first substrate in terms of a front surface and a back surface. It is unclear as to whether Applicant intends for the “top surface” to mean the front surface, or if the “top surface” has a meaning different than the front surface. Under the broadest reasonable interpretation, the claim will be interpreted as the “top surface” referring to the “front surface.”
Claim 3 further recites the limitation “grinding the top surface of the dielectric material, the top surface of the at least one first die of the one or more first dies, and the top surface of the first substrate.” However, claim 1 as amended explicitly requires injecting the dielectric after processing the top surface of the first substrate. Thus, claim 3 which sets forth a grinding step to simultaneously process the dielectric material along with the top surface of the first substrate, is inconsistent with the order set forth in claim 1. For this reason the claim is unclear and is rejected for being indefinite.
Claim 4, recites the limitation “grinding the back side surface of the first substrate.” However, claim 4 depends from claim 1 which previously sets forth “thinning the back side surface of the first substrate.” It is unclear as to whether Applicant is intending to claim a new process step, or to refer back to the “thinning” step of the independent claim. Under the broadest reasonable interpretation, the claim will be interpreted as limiting the thinning step of claim 1.
Claim 9 recites the limitation “grinding the back side surface of the first substrate.” However, claim 9 depends from claim 1 which previously sets forth “thinning the back side surface of the first substrate.” It is unclear as to whether Applicant is intending to claim a new process step, or to refer back to the “thinning” step of the independent claim. Under the broadest reasonable interpretation, the claim will be interpreted as limiting the thinning step of claim 1.
Claim 19 recites the limitation “grinding … the top surface of the first substrate.” However, claim 19 depends from claim 1 which defines the first substrate in terms of a front surface and a back surface. It is unclear as to whether Applicant intends for the “top surface” to mean the front surface, or if the “top surface” has a meaning different than the front surface. Under the broadest reasonable interpretation, the claim will be interpreted as the “top surface” referring to the “front surface.”
Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 6, 10, 15-21, 23 and 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Murayama et al. (U.S. Patent No. 6,548,330 B1) in view of Lin (U.S. Pub. No. 2013/0210198 A1) and Huang et al. (U.S. Pub. No. 2011/0147901 A1).
Regarding claim 1, Murayama discloses a method for making an integrated circuit (IC) package, the method comprising:
providing a first substrate (FIG. 2: 2', see col. 4, line 28) having a back side surface (FIG. 2: bottom of 2'), a top surface (FIG. 2: top of 2') and a cavity disposed in the top surface (FIG. 2: 9, see col. 4, line 65), the cavity having a floor defining a front side surface (FIG. 2: floor of 9);
forming electroconductive contacts on respective ones of the front and back side surfaces (FIG. 2: 7 on the front, 6 on the pack, see col. 4, lines 18-19);
forming a plurality of electroconductive elements penetrating through the first substrate and interconnecting selected ones of the electroconductive contacts respectively disposed on the front and back side surfaces to each other (FIG. 2: 8, see col. 4, line 21);

processing a top surface of at least one first die of the one or more first dies (FIG. 5, see col. 5, line 9)
permanently sealingly attaching a bottom surface of a second substrate to the top surface of the first substrate (FIG. 6: second substrate attached above first substrate); and
injecting a dielectric material into the cavity so as to encapsulate each first die (FIG. 3: 11, see col. 4, line 64).
Murayama is silent in regards to thinning the back side surface of the first substrate; the injecting occurring after processing the top surface of the at least one first die and thinning the back side surface of the first substrate; and each first die containing an IC.
Lin discloses thinning the back side surface of the first substrate (FIG. 5: 120, see paragraph 0022). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to apply the teachings of Lin to the teachings of Murayama such that 2’ is thinned so as to create a smaller form factor for the package (see paragraph 0025).
The combination does not explicitly disclose the claimed order of operations (injecting after the processing and thinning). However, it would have been obvious to one ordinary skill in the art to modify the process sequence and arrive at the claim 1 limitation. The motivation to do so is that the selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results. See In re Burhans, 154 F.2d 690, 69 USPQ 330 (CCPA 1946).
Huang discloses each first die containing an IC (FIG. 1: 116, see paragraph 0029). It would have been obvious to one of ordinary skill in the art before the effective filing date of the 
Regarding claim 6, Murayama discloses upon the attaching of the bottom surface of the second substrate to the top surface of the first substrate, the second substrate at least partially covers the cavity (FIG. 6: second substrate covers cavity in which 10 is disposed).
Regarding claim 10, Murayama discloses the dielectric material couples at least one first die with inner surfaces of the cavity (FIG. 5: 11 couples 10 to inner surfaces of cavity).
Regarding claim 15, Murayama discloses the processing of the top surface of the at least one first die comprises etching the top surface of the at least one first die (FIG. 5: see col. 5, line 9).
Regarding claim 16, Murayama discloses the processing the top surface of the at least one first die comprises mechanical polishing of the top surface of the at least one first die (FIG. 5: see col. 5, line 10).
Regarding claim 17, Murayama discloses the processing comprises polishing of the top surface of the at least one first die. 
Murayama is silent in regards to chemical mechanical polishing. 
Lin discloses chemical mechanical polishing (see paragraph 0020). It would have been obvious to one of ordinary skill in the art before the effective filing date of the inventor to apply the teachings of Lin to the teachings of Murayama such that chemical mechanical polishing is employed so as to planarize the surface (see paragraph 0020).
Regarding claim 18, Murayama discloses processing the top surface of the first substrate during the processing of the at least one first die (FIG. 5: substrate and die both polished at same time).
Regarding claim 19, Murayama discloses the processing of the top surface of at least one first die and the processing of the top surface of the first substrate comprise grinding the top surface of the at least one first die and the top surface of the first substrate until the top surface 
Regarding claim 20, Murayama is silent in regards to the plurality of electroconductive elements penetrating through the first substrate are formed after thinning the back side.
Lin discloses the plurality of electroconductive elements penetrating through the first substrate are formed after thinning the back side (FIG. 6, see paragraph 0027). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to apply the teachings of Lin to the teachings of Murayama such that the TSVs are formed after thinning the substrate so no further thinning is required to expose the TSVs after their formation (see paragraph 0031). 
Regarding claim 21, Murayama, as previously modified by Lin, discloses forming the plurality of electroconductive elements comprises forming through-holes in the back side surface of the first substrate and the method further comprises forming electroconductive material in the through-holes (see Lin, paragraph 0028).
Regarding claim 23, The combination does not explicitly disclose he electroconductive contacts formed on the back side surface are formed after permanently sealingly attaching the bottom surface of the second substrate to the top surface of the first substrate. However, it would have been obvious to one ordinary skill in the art to modify the process sequence and arrive at the claim 23 limitation. The motivation to do so is that the selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results. See In re Burhans, 154 F.2d 690, 69 USPQ 330 (CCPA 1946).
Regarding claim 24, Murayama, as previously modified by Lin, discloses the electroconductive contacts are formed on the back side surface are formed after the thinning process (see Lin, FIGS. 5-6, see paragraph 0027).
Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Murayama et al. (U.S. Patent No. 6,548,330 B1) in view of Lin (U.S. Pub. No. 2013/0210198 A1) and Huang et al. (U.S. Pub. No. 2011/0147901 A1) as applied to claim 1 above, and further in view of Teixeira (U.S. Pub. No. 2010/0112782 A1).
Regarding claim 3, Murayama discloses grinding the top surface of the dielectric material, the top surface of the at least one first die and the top surface of the first substrate until the top surface of the dielectric material, the top surface of the at least one first die and the top surface of the first substrate are substantially coplanar (FIG. 5: see col. 5, line 3). 
Murayama is silent in regards to coupling the back side surface of the first substrate to a wafer chuck.
Teixeira discloses coupling the back side surface of the first substrate to a wafer chuck (FIG. 3: Chuck, see paragraph 0041). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to apply the teachings of Teixeira to the teachings of Murayama so as to clamp the device while grinding occurs (see paragraph 0041).
Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Murayama et al. (U.S. Patent No. 6,548,330 B1) in view of Lin (U.S. Pub. No. 2013/0210198 A1) and Huang et al. (U.S. Pub. No. 2011/0147901 A1) as applied to claim 1 above, and further in view of Brouillette et al. (U.S. Patent No. 6,153,536 A).
Regarding claim 4, Murayama, as previously modified by Lin, discloses grinding the back side surface of the first substrate (see Lin, paragraph 0023).
The combination is silent in regards to coupling the top surface to a wafer chuck.
Brouillette discloses coupling a top surface of the second substrate to a wafer chuck and grinding the back side surface of the first substrate to reduce a final thickness of the IC package (FIG. 3: second substrate 160 attached to chuck 16, then wafer 150 is backside grinded (see col. 3, line 41). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to apply the teachings of Brouillette to the teachings of Murayama so as to achieve suitable thickness of the wafer (see col. 2, line 25).
Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Murayama et al. (U.S. Patent No. 6,548,330 B1) in view of Lin (U.S. Pub. No. 2013/0210198 A1) and Huang et al. (U.S. Pub. No. 2011/0147901 A1) as applied to claim 1 above, and further in view of Sunohara et al. (U.S. Pub. No. 2004/0113261 A1).
Regarding claim 5, the combination is silent in regards to RIE.
Sunohara discloses forming electroconductive elements comprising reactive ion etching (FIG. 2: 16, see paragraph 0039). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to apply the teachings of Sunohara to the teachings of Murayama so as to corm the electroconductive elements in vias (see paragraph 0039).
Claims 7 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Murayama et al. (U.S. Patent No. 6,548,330 B1) in view of Lin (U.S. Pub. No. 2013/0210198 A1) and Huang et al. (U.S. Pub. No. 2011/0147901 A1) as applied to claim 6 above, and further in view of Hopper et al. (U.S. Pub. No. 2012/0217610 A1).
Regarding claim 7, the combination is silent in regards to anodic bonding.
Hopper discloses attaching substrates through anodic bonding (see paragraph 0004). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use the anodic bonding of Hopper as the attaching taught by Murayama so as to form a bonded semiconductor structure (see paragraph 0004). Furthermore, all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art. KSR, 550 U.S. at 416, 82 USPQ2d at 1395; Sakraida v. AG Pro, Inc., 425 U.S. 273, 282, 189 USPQ 449, 453 (1976); Anderson’s-Black Rock, Inc. v. Pavement Salvage Co., 396 U.S. 57, 62-63, 163 USPQ 673, 675 (1969); Great Atl. & P. Tea Co. v. Supermarket Equip. Corp., 340 U.S. 147, 152, 87 USPQ 303, 306 (1950).
Regarding claim 8, the combination is silent in regards to fusion bonding.
Hopper discloses attaching substrates through fusion bonding (see paragraph 0004). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use the anodic bonding of Hopper as the attaching taught by Murayama so as to form a bonded semiconductor structure (see paragraph 0004). Furthermore, all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art. KSR, 550 U.S. at 416, 82 USPQ2d at 1395; Sakraida v. AG Pro, Inc., 425 U.S. 273, 282, 189 USPQ 449, 453 (1976); Anderson’s-Black Rock, Inc. v. Pavement Salvage Co., 396 U.S. 57, 62-63, 163 USPQ 673, 675 (1969); Great Atl. & P. Tea Co. v. Supermarket Equip. Corp., 340 U.S. 147, 152, 87 USPQ 303, 306 (1950).
Claim 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Murayama et al. (U.S. Patent No. 6,548,330 B1) in view of Lin (U.S. Pub. No. 2013/0210198 A1) and Huang et al. (U.S. Pub. No. 2011/0147901 A1) as applied to claim 1 above, and further in view of Kelly et al. (U.S. Pub. No. 2014/0134796 A1).
Regarding claim 22, Murayama discloses providing the electroconductive elements before permanently sealingly attaching the bottom surface of the second substrate to the top surface of the first substrate (FIGS. 5-6).
Murayama is silent in regards to revealing the electroconductive elements by the thinning process. 
Kelly discloses revealing the electroconductive elements by the thinning process. (FIG. 2D: see paragraph 0036). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to apply the teachings of Kelly to the teachings of the combination so as to provide contacts between subsequently bonded substrates (see paragraph 0036).
Response to Arguments
Applicant's arguments filed October 7, 2020 have been fully considered but they are not persuasive due to the new grounds of rejection provided above in view of the Lin reference. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN M BRADLEY whose telephone number is (571)272-3561.  The examiner can normally be reached on Mon-Fri (7:30am-5:00pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allen Parker can be reached on 303-297-4722.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/STEPHEN M BRADLEY/            Primary Examiner, Art Unit 2819